469 F.2d 1395
Alexander MITCHELL, Petitioner-Appellee,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellant.
No. 72-2206.
United States Court of Appeals,Fifth Circuit.
Oct. 24, 1972.

Crawford Martin, Atty. Gen., Roland Daniel Green, III, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.
Ted Fair, Waco, Tex.  (Court-Appointed), for petitioner-appellee.
Before DYER, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
The court below granted the petitioner-appellee, Alexander Mitchell, a Texas State prisoner, habeas corpus relief from his 1957 conviction for robbery, on grounds of inefffective assistance of counsel.  Mitchell v. Dr. George J. Beto, W.D.Texas, 1972.  On this appeal, the respondent-appellant has not demonstrated error1 in that ruling.


2
The judgment of the district court is affirmed.



1
 In 1970, the convicting State district court, following a hearing, recommended the granting of habeas corpus relief.  Relief was denied, however, by the Texas Court of Criminal Appeals.  Ex parte Mitchell, 462 S.W.2d 28 (Tex.Cr.App. 1971).  The proceedings below followed